USCA11 Case: 21-12014      Date Filed: 03/30/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12014
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DESHAWN KENNETH JAMES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 2:09-cr-14016-KMM-4
                   ____________________
USCA11 Case: 21-12014                Date Filed: 03/30/2022        Page: 2 of 7




2                            Opinion of the Court                       21-12014


Before JILL PRYOR, BRANCH, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Deshawn James, a federal prisoner proceeding pro se, ap-
peals the denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First
Step Act. 1 He argues that United States v. Bryant, 996 F.3d 1243,
1252–62 (11th Cir.), cert. denied, 142 S. Ct. 583 (2021), was wrong-
ly decided. He also contends that, because the policy statement in
U.S.S.G. § 1B1.3 was not applicable to defendant-filed motions for
compassionate release, the District Court could have made its
own independent determination of “extraordinary and compel-
ling reasons” for a sentence reduction in light of his youth at the
time of the offense, his post-conviction rehabilitation, and Con-
gress’s legislative change in Section 403 of the First Step Act.
Moreover, James argues that the District Court failed to consider
the 18 U.S.C. § 3553(a) factors. The government responds by
moving for summary affirmance of the District Court’s order and
for a stay of the briefing schedule, arguing that James’s arguments
were foreclosed by Bryant.
       Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights de-
nied,” or where “the position of one of the parties is clearly right

1   Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-12014         Date Filed: 03/30/2022    Page: 3 of 7




21-12014               Opinion of the Court                         3

as a matter of law so that there can be no substantial question as
to the outcome of the case, or where, as is more frequently the
case, the appeal is frivolous.” Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969).
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). Abuse-of-discretion re-
view “means that the district court had a range of choice” and
that we “cannot reverse just because [it] might have come to a
different conclusion.” Id. at 912 (quotation marks omitted).
However, a district court abuses its discretion if it applies an in-
correct legal standard, follows improper procedures in making the
determination, or makes clearly erroneous factual findings. Unit-
ed States v. Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011).
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a
statute or rule.” United States v. Puentes, 803 F.3d 597, 605–06
(11th Cir. 2015). A district court may grant a prisoner’s motion
for compassionate release, “after considering the factors set forth
in [18 U.S.C.] § 3553(a) to the extent that they are applicable, if it
finds that . . . extraordinary and compelling reasons warrant such
a reduction . . . and that such a reduction is consistent with appli-
cable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A).
      The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. U.S.S.G. § 1B1.13. The commentary
USCA11 Case: 21-12014        Date Filed: 03/30/2022    Page: 4 of 7




4                      Opinion of the Court               21-12014

to § 1B1.13 states that extraordinary and compelling reasons exist
under any of the circumstances listed, provided that the court de-
termines that the defendant is not a danger to the safety of any
other person or to the community, as provided in 18 U.S.C.
§ 3142(g). U.S.S.G. § 1B1.13 & cmt. n.1. The commentary lists as
“extraordinary and compelling” circumstances justifying compas-
sionate release a defendant’s medical condition, age, and family
circumstances. Id. § 1B1.13 cmt. n.1. The commentary also con-
tains a catch-all provision for “other reasons,” which provides that
a prisoner may be eligible for a sentence reduction if “[a]s deter-
mined by the Director of the [BOP], there exists in the defend-
ant’s case an extraordinary and compelling reason other than, or
in combination with,” the other specific examples listed. Id.
§ 1B1.13 cmt. n.1(D). A prisoner’s rehabilitation is not, by itself,
an extraordinary and compelling reason warranting a sentence
reduction. Id. § 1B1.13 cmt. n.3.
        In Bryant, we concluded that § 1B1.13 is applicable to all
motions filed under that statute, including those filed by prison-
ers, and, thus, a district court may not reduce a sentence unless a
reduction would be consistent with § 1B1.13’s definition of “ex-
traordinary and compelling reasons.” Bryant, 996 F.3d at 1252–
62. Next, we concluded that the catch-all provision in the com-
mentary to § 1B1.13 did not grant to district courts, in addition to
the BOP, the discretion to develop other reasons outside those
listed in § 1B1.13 that might justify a reduction in a defendant’s
sentence. Id. at 1248, 1263, 1265.
USCA11 Case: 21-12014        Date Filed: 03/30/2022    Page: 5 of 7




21-12014               Opinion of the Court                       5

        We recently held, in Tinker, that, because a district court
“must find that all necessary conditions are satisfied before it
grants a reduction” under § 3582(c)(1)(A), where “at least one of
the compassionate-release conditions was not satisfied, it can-
not—as either a syntactical or logical matter—have been error for
the district court to skip assessment of another condition.” Unit-
ed States v. Tinker, 14 F.4th 1234, 1238 (11th Cir. 2021). Then in
Giron, we held that when the district court found that extraordi-
nary and compelling reasons for compassionate release did not
exist, it was not required to examine the § 3553(a) factors. United
States v. Giron, 15 F.4th 1343, 1348 (11th Cir. 2021).
       Section 403 of the First Step Act modified § 924(c)(1)(C),
which imposes a mandatory consecutive 25-year minimum sen-
tence for offenders with multiple § 924(c) convictions, to elimi-
nate “stacking” of consecutive enhanced sentences for first-time
offenders who are charged with multiple § 924(c) violations. First
Step Act § 403(a), 132 Stat. at 5221–22. Section 403 applies to any
offense that was committed before the date of enactment of the
First Step Act if a sentence for the offense had not been imposed
as of the date of enactment. Id. A sentence is imposed for pur-
poses of Section 403 when it is pronounced in the district court.
United States v. Smith, 967 F.3d 1196, 1210–13 (11th Cir. 2020),
cert. denied, 141 S. Ct. 2538 (2021). Despite the title of Section
403 that it is clarifying § 924(c), the text of Section 403 is unam-
biguous as to when its amendments apply. Id. at 1211–12. Thus,
defendants whose direct appeals were pending at the time of the
USCA11 Case: 21-12014        Date Filed: 03/30/2022     Page: 6 of 7




6                      Opinion of the Court                21-12014

First Step Act’s enactment do not receive the benefit of this
change. Id. at 1211–13.
       Here, we grant the government’s motion for summary af-
firmance because there is no substantial question that the District
Court properly denied James’s motion for compassionate release.
Groendyke Transp., 406 F.2d at 1162. While James contends that
the District Court was authorized to independently determine
other extraordinary and compelling reasons for a sentence reduc-
tion beyond those listed in § 1B1.13, such argument is foreclosed
by our caselaw. In Bryant, we held that the policy statement in
§ 1B1.13 is applicable to all motions filed under § 3582(c)(1)(A)
and that district courts may not reduce a sentence under that
statute unless a reduction would be consistent with § 1B1.13. 996
F.3d at 1262. James argues that he qualifies for compassionate re-
lease because the statutory penalties he would face for his multi-
ple § 924(c) convictions would be lower if he were sentenced to-
day. But that is not one of the extraordinary and compelling rea-
sons listed in § 1B1.13. So, the District Court correctly concluded
that it could not reduce James’s sentence. To the extent that
James argues that Bryant was wrongly decided, we are bound by
Bryant under the prior panel precedent rule, and he does not as-
sert a Supreme Court opinion or an opinion of this Court sitting
en banc that has overruled or undermined to the point of abroga-
tion Bryant. Archer, 531 F.3d at 1352; Lee, 886 F.3d 1161 at n.3.
       Moreover, to the extent that James contends that the Dis-
trict Court erred by failing to consider the § 3553(a) factors, Tink-
USCA11 Case: 21-12014        Date Filed: 03/30/2022    Page: 7 of 7




21-12014               Opinion of the Court                       7

er and Giron made clear the District Court was not required to
examine the § 3553(a) factors when it found that extraordinary
and compelling reasons for compassionate release did not exist.
Tinker, 14 F.4th at 1238; Giron, 15 F.4th at 1348. Finally, the Dis-
trict Court correctly determined that James was not eligible for a
sentence reduction under Section 403 because its amendments to
the penalties for multiple § 924(c) convictions were not made ret-
roactive, and James’s sentences were imposed before the First
Step Act’s enactment. First Step Act § 403(a)–(b), 132 Stat. at
5221–22 ; Smith, 967 F.3d at 1210–13. Thus, James’s arguments
do not present substantial issues on appeal.
       Accordingly, because the District Court was bound and
limited by the policy statement in § 1B1.13 in finding that James
did not establish extraordinary and compelling reasons for com-
passionate release, the government’s position is “clearly right as a
matter of law.” Groendyke Transp., 406 F.2d at 1162; Bryant, 996
F.3d at 1262.
      Thus, we GRANT the government’s motion for summary
affirmance and DENY AS MOOT its motion to stay the briefing
schedule. Groendyke Transp., 406 F.2d at 1162.